UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5074



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CORY SCOTT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-264-RDB)


Submitted:    March 16, 2005                 Decided:   March 31, 2005


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland; Jeffrey Earl Risberg,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Thomas Michael DiBiagio, United States Attorney, Tamera
Lynn Fine, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Cory Scott pled guilty to possession of a firearm after

being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2000). The district court sentenced him on December 2, 2004, over

his objection based on Blakely v. Washington, 124 S. Ct. 2531

(2004), to a forty-six month term of imprisonment to be followed by

three years of supervised release. After Scott filed his notice of

appeal, the Supreme Court decided United States v. Booker, 125 S.

Ct. 738 (2005).       Scott has filed a motion for an expedited remand

of this case to the district court for that court to implement the

thirty-month      alternative    sentence     announced     by   the    court    in

accordance with our decision in United States v. Hammoud, 378 F.3d

426 (4th Cir. 2004) (order), opinion issued by 381 F.3d 316, 353-54

(4th Cir. 2004) (en banc), cert. granted and judgment vacated, 125

S. Ct. 1051 (2005).*

               We grant Scott’s motion for remand to allow the district

court     to   reconsider   Scott’s   sentence   in   light      of    the   Booker

decision.       Scott states in his motion that the sentencing issue

raised in the motion is the only issue he would pursue on appeal.

Therefore, we affirm his conviction, vacate the sentence imposed by

the district court, and remand for reconsideration of the sentence.

We   dispense     with   oral   argument    because   the   facts      and   legal




      *
        The Government does not oppose Scott’s motion.

                                      - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                  AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                              - 3 -